DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements are in compliance and have been considered. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-14, 16-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (AoE (ATA over Ethernet), Simonsen (Displaying the Volume GUID of a Volume, 2009), Rajagopal (US 2014/0095826) and Pantelias (US 2007/0030805).
Claim 1 (Currently Amended). A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a storage initiator to perform: 
under control of the storage initiator, receiving a list of storage volumes from one of a storage target and a database; (Hopkins (first cited below) does not expressly teach receiving a list of storage volumes from one of a storage target and a database.  
Rajagopal teaches: “A mapper module (not shown) available to the provisioning module 320 determines the type of request and queries a data module 330 to identify physical storage entities that satisfy the requirements of the VM. The data module may include a database 360 that includes details of all physical storage entities that are available, along with associated capability and quota. The entries in the database 360 may include, at a minimum, distinct identifiers to uniquely identify the physical storage entities, a status of each of the storage entities and a pointer/path to the actual physical storage.” Rajagopal paragraph 0034.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Rajagopal because this step is used to determine which volumes are most efficient to allocate to virtual machines in a database storage system.  See Rajagopal paragraph 0033.)
identifying a Global Universally Unique Identifier (GUUID) for a storage volume of the list of storage volumes that is unique to the storage volume, (The previously cited art does not expressly teach a unique identifier that is unique to the storage volume.  
Simonsen teaches: “The use of letters to identity volumes and partitions in Windows is something we have inherited from MS-DOS. Drive letters are still used today due to their ubiquity and for compatibility. However, the Windows operating system does not depend on them. Instead Windows uses a GUID to identify each volume or partition. (Windows Home Server, which is actually a custom version of Windows Server 2003 has done away with the use of drive letters completely.)  This GUID is called the Volume GUID or the Unique Volume Name. The Volume GUID is assigned the first time the OS encounters a volume and it does not change.  This ensures that windows can always uniquely identify a volume even though its drive letter has changed.”  Simonsen page 1, first paragraph.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Simonsen before the effective filing date because unique identifiers for volumes keep the system from confusing different volumes with one another, regardless of their locations.) wherein the storage volume is in a storage device that is in a cloud system storing a plurality of storage devices, and wherein the storage target generates the GUUID without coordination with (This is obvious over the combination of Hopkins and Rajagopal.  Hopkins teaches: “AoE is used to achieve a very basic level RPC mechanism between a client and an ATA device server. The server accepts commands and generates responses based on a command code in the AoE header. . . . Each message contains a header followed by an argument field. The format of the argument field is defined based on the header command code.”  Hopkins page 1, section 1.  Rajagopal teaches: “The invention can also be embodied as computer readable code on a computer readable medium.”  Rajagopal paragraph 0059.  “A volume is generated with the identified physical storage entities and a unique volume identifier is provided to identify the volume. Additionally, the abstraction algorithm creates a virtual datastore for the volume and provides a unique virtual datastore identifier in the form of a universal unique identifier (uuid) that is independent of any of the volumes' or physical storage entities' identifiers. The volume and underlying physical storage entities associated with the volume are mapped to the virtual datastore using the unique virtual datastore identifier.” Rajagopal paragraph 0037.  “The benefits of providing storage virtualization include non-disruptive data migration, better utilization of pooling storage, replacing backings as needed, quality of service by enabling vendor-agnostic capabilities and storage policy management. Virtual datastores then become a cloud of storage resources differentiated by their quality of service. Management of storage by the underlying layers can be done without affecting the virtual infrastructure management layer. A lot of data migration work can be offloaded to corresponding vendors associated with the physical storage entities leading to better performance.”  Rajagopal paragraph 0053.  Rajagopal teaches: “A mapper module within the system includes programming logic to identify one or more physical storage entities that satisfy the storage requirements of the request; generate a virtual datastore with the identified physical storage entities by internally creating a volume with unique volume identifier and associating the volume to the virtual datastore. The mapper module further creates a unique virtual datastore identifier for the virtual datastore that is different from any of the identifiers associated with the selected one or more volumes and the identified physical storage entities and maps the selected ones of volumes to the virtual datastore while retaining the virtual datastore identifier for the virtual datastore.”  Rajagopal paragraph 0012.  See also Rajagopal figure 5.
With respect to the above limitation and cited art, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rajagopal as a simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (Hopkins teaches a mac address (which uniquely identifies hardware attached to a network) and Rajagopal differs by teaching a identifier unique to a volume); The substituted components and their functions were known in the art (a unique identifier for a network device and a unique identifier for a volume and their functions were known in the art); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (the results of using a volume identifier in the header of Hopkins in place of an Ethernet address/MAC address would have been predictable). See MPEP § 2143(I)(B).) storing the GUUID in a packet header structure; (This is obvious over the combination of Hopkins and Simonsen.  Hopkins teaches a header used to transport data as shown on page 1 of Hopkins. Somonsen teaches using unique identifiers to access volumes. See Simonsen pages 1 and 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Simonsen because the identifiers help the system locate data associated with the volumes.  With respect to storing unique volume identifiers in the header structure, this would have been obvious to one of ordinary skill in the art as an instance of use of known technique to improve similar devices (methods, or products) in the same way.  The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" (putting the volume data identifier used to access data in the packet header used to route the packet because this allows routing directly to the correct volume (without a lookup at the destination or parsing the entire packet)).  The prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (Simonsen teaches adding the improvement of a unique volume I.D. used to access volumes).  One of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (the result of putting a volume ID in the header of Hopkins and using that volume ID to access volumes would have been predictable to one of ordinary skill in the art). See MPEP § 2143(I)(C).) wherein the packet header structure comprises forty bytes (As explained above, the unique identifier in Simonsen is 16 bytes.  Page 1 of Hopkins shows the header before being combined with the GUID of Simonson as 28 bytes.  16+28 > 40.) and includes a destination address field, a source address field, (See Hopkins page 1, AoE header format.) a type field, (See Hopkins page 1, AoE header format.) a version field, a flags field, an error field, (See Hopkins page 1, AoE header format.) a GUUID field of sixteen bytes (See Simonsen page 2 showing 32 hex characters (where each hex character represents 4 binary bits and 32 hex numbers * 4 bits/hex number = 128 bits = 16 bytes * 8 bits/byte) a class field of one byte (See Hopkins page 3, section 2.6 and the command field of the AoE header format on page 1 of Hopkins.) a reserved field of 3 bytes, (Hopkins teaches a reserved field of two bytes but does not expressly teach 3 bytes in the AoE header or explain the reason for doing so.  See Hopkins the AoE Arg field shown on Hopkins section 3.1.  
Pantelias teaches: “The length field for all encoding is typically chosen so that all data remains 32-bit-aligned for easier consumption by the CMTS software. The following Table 1 illustrates . . . 3 Rsvd (3 bytes are reserved and should be written with zero; these bytes are present for 32-bit alignment).”  Pantelias paragraph 0059.  
It would have been obvious to one of ordinary skill in the art to add a reserved field to a header of the proper size to maintain alignment because this allows easier consumption by software (reduces the requirement for repeated accesses on both sides of a boundary and/or overhead of managing a header and other data crossing the boundary).) and a tag field of four bytes; (See Hopkins page 1, AoE header format.) and sending a request with the packet header structure to the storage target, wherein the GUUID is used to access the storage volume.  (Hopkins teaches: “This document specifies a lightweight protocol for accessing an Ethernet attached ATA device.”  Hopkins, page 1, lines 1-2.  “AoE is used to achieve a very basic level RPC mechanism between a client and an ATA device server. The server accepts commands and generates responses based on a command code in the AoE header. . . . Each message contains a header followed by an argument field. The format of the argument field is defined based on the header command code.”  Hopkins page 1, section 1.  Note that Rajogopal also teaches: “The server generates a unique identifier to associate with the datastore, wherein the unique identifier mimics a form of identifier that is generated by the physical storage system to identify volumes of physical storage in the physical storage system that are accessible to the host computer.”  Rajagopal Abstract.)
Claim 2 (Original). The computer program product of claim 1, wherein 
the request is any one of a request to store data in the storage volume and a request to retrieve data from the storage volume.  (This is obvious over the combination of Hopkins and Rajagopal.  Hopkins teaches: “Command 0 is used to issue an ATA command to an attached ATA device. Any data associated with a command must fit into a single message. Using standard 1520 byte Ethernet frames will limit a device read/write to a maximum of two sectors. ATA reads/writes must be gated by the reserve list as in section 3.4. If a target cannot be accessed due to reservation restriction, AoE error 6 must be returned.”  Hopkins section 3.1.  Rajagopal teaches storing in volumes.  See rejection of claim 1.)
Claim 3 (Original). The computer program product of claim 1, wherein 
the storage initiator is coupled to the storage target, and wherein the storage target receives the request with the packet header structure, (Hopkins teaches: “AoE is used to achieve a very basic level RPC mechanism between a client and an ATA device server. The server accepts commands and generates responses based on a command code in the AoE header. . . . Each message contains a header followed by an argument field. The format of the argument field is defined based on the header command code.”  Hopkins page 1, section 1.  Section 2 of Hopkins shows an AoE header format.) retrieves the GUUID, associates the GUUID to the storage volume, processes the request, and (Rajagopal teaches: “The updated database 360 provides the necessary information to the mapper 325 when the mapper 325 queries the database in response to the request. As can be seen, the database 360 includes unique identifiers for each volume and for each physical storage entity within the volume. A volume 1 with a unique volume identifier UVId1 may include a plurality of physical storage entities and are represented by unique physical storage entity identifiers, UVId1-a, UVId1-b, UVId1-c, etc. Each entry in the database 360 corresponding to the unique volume and physical storage entity identifiers includes the corresponding unique path that points to the physical storage entity location.”  Rajagopal paragraph 0043.  See also Rajagopal paragraph 0039.) returns a response to the storage initiator using the packet header structure. (“The server accepts commands and generates responses based on a command code in the AoE header.”  Hopkins section 1.)
Claim 4 (Original). The computer program product of claim 1, wherein 
the GUUID is generated by the storage target when the storage target creates the storage volume.  (Rajagopal teaches: “A mapper module within the system includes programming logic to identify one or more physical storage entities that satisfy the storage requirements of the request; generate a virtual datastore with the identified physical storage entities by internally creating a volume with unique volume identifier and associating the volume to the virtual datastore. The mapper module further creates a unique virtual datastore identifier for the virtual datastore that is different from any of the identifiers associated with the selected one or more volumes and the identified physical storage entities and maps the selected ones of volumes to the virtual datastore while retaining the virtual datastore identifier for the virtual datastore.”  Rajagopal paragraph 0012.  See also Rajagopal figure 5.)
Claim 5 (Original). The computer program product of claim 4, wherein 
the storage target sends the GUUID to cloud orchestration services, and wherein the cloud orchestration services stores the GUUID in a database. (“The provisioning module 320 includes programming logic to define the request and set the parameters of the request. A mapper module (not shown) available to the provisioning module 320 determines the type of request and queries a data module 330 to identify physical storage entities that satisfy the requirements of the VM. The data module may include a database 360 that includes details of all physical storage entities that are available, along with associated capability and quota. The entries in the database 360 may include, at a minimum, distinct identifiers to uniquely identify the physical storage entities, a status of each of the storage entities and a pointer/path to the actual physical storage.”  Rajagopal paragraph 0034.  “The updated database 360 provides the necessary information to the mapper 325 when the mapper 325 queries the database in response to the request. As can be seen, the database 360 includes unique identifiers for each volume and for each physical storage entity within the volume. A volume 1 with a unique volume identifier UVId1 may include a plurality of physical storage entities and are represented by unique physical storage entity identifiers, UVId1-a, UVId1-b, UVId1-c, etc. Each entry in the database 360 corresponding to the unique volume and physical storage entity identifiers includes the corresponding unique path that points to the physical storage entity location.” Rajagopal paragraph 0043.  See also Rajagopal figure 5.)
Claim 6 (Currently Amended). The computer program product of claim 1, wherein the program code is executable by the at least one processor of the storage initiator to perform: 
requesting the list of storage volumes from one of the storage target and cloud orchestration services, wherein the cloud orchestration services retrieves the list of storage volumes from the database.  (This is obvious over the combination of Hopkins and Rajagopal.  Hopkins teaches: “Commands to read the mac mask list must set MCmd to zero. The response will return the mac addresses in directives following the header. The count of directives will be indicated in Dir Count.”  Hopkins page 10, second carriage return under “Ethernet Addresses”.  Rajagopal teaches unique identifiers for volumes: “The provisioning module 320 includes programming logic to define the request and set the parameters of the request. A mapper module (not shown) available to the provisioning module 320 determines the type of request and queries a data module 330 to identify physical storage entities that satisfy the requirements of the VM. The data module may include a database 360 that includes details of all physical storage entities that are available, along with associated capability and quota. The entries in the database 360 may include, at a minimum, distinct identifiers to uniquely identify the physical storage entities, a status of each of the storage entities and a pointer/path to the actual physical storage.”  Rajagopal paragraph 0034. See also Rajagopal figure 3 noting that there is no structural distinction of functional between the recited database and the recited “cloud orchestration services”.  Replacing the unique identifiers of Hopkins (MAC addresses/Ethernet addresses are a field in the header used in the AoE protocol taught in Hopkins) with the unique identifiers of Rajagopla would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the unique identifiers of Rajagopal identify volumes where the identifiers of Hopkins identify nodes (e.g. NIC’s)); The substituted components and their functions were known in the art (the function of a unique identifier for a volume is known in the art based on the teaching of Rajagopal); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (The results of using volume identifiers to identify volumes would have been predictable). See MPEP § 2143(I)(B).  It is noted that this motivation is partially overlapping with the motivation in claim 1, but is repeated here for completeness.)
Claim 8 (Original). The computer program product of claim 1, wherein 
the storage initiator, the storage target, the storage device, and a cloud management node that includes cloud orchestration services are in the cloud system.  (With respect to being “in the cloud system” note that anything attached to the cloud (or the internet) is part of the cloud.  Hopkins teaches an initiator, target, and storage device.  See rejection of claim 1 and Hopkins page 1.  Rajagopal teaches: “[0053] The benefits of providing storage virtualization include non-disruptive data migration, better utilization of pooling storage, replacing backings as needed, quality of service by enabling vendor-agnostic capabilities and storage policy management. Virtual datastores then become a cloud of storage resources differentiated by their quality of service. Management of storage by the underlying layers can be done without affecting the virtual infrastructure management layer. A lot of data migration work can be offloaded to corresponding vendors associated with the physical storage entities leading to better performance.”  Rajagopal paragraph 0053.)
Claim 9 (Currently Amended). A computer system, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations comprising: (See Rajagopal paragraphs 0055 and 0059.) under control of a storage initiator, receiving a list of storage volumes from one of a storage target and a database; identifying a Global Universally Unique Identifier (GUUID) for a storage volume of the list of storage volumes that is unique to the storage volume, wherein the storage volume is in a storage device that is in a cloud system storing a plurality of storage devices, wherein the storage target (See rejection of claim 1.)
Claim 10 (Original). The computer system of claim 9, wherein 
the request is any one of a request to store data in the storage volume and a request to retrieve data from the storage volume. (See rejection of claim 2.)
Claim 11 (Original). The computer system of claim 9, wherein 
the storage initiator is coupled to the storage target, and wherein the storage target receives the request with the packet header structure, retrieves the GUUID, associates the GUUID to the storage volume, processes the request, and returns a response to the storage initiator using the packet header structure. (See rejection of claim 3.)
Claim 12 (Original). The computer system of claim 9, wherein 
the GUUID is generated by the storage target when the storage target creates the storage volume. (See rejection of claim 4.)
Claim 13 (Original). The computer system of claim 9, wherein 
the storage target sends the GUUID to cloud orchestration services, and wherein the cloud orchestration services stores the GUUID in a database. (See rejection of claim 5.)
Claim 14 (Original). The computer system of claim 9, wherein 
the operations further comprise: requesting a list of storage volumes from any one of the storage target and cloud orchestration services, wherein the cloud orchestration services (See rejection of claim 6.)
Claim 16 (Original). The computer system of claim 9, wherein 
the storage initiator, the storage target, the storage device, and a cloud management node that includes cloud orchestration services are in the cloud system. (See rejection of claim 8.)
Claim 17 (Currently Amended). A computer-implemented method, comprising: 
under control of a storage initiator, receiving a list of storage volumes from one of a storage target and a database; identifying a Global Universally Unique Identifier (GUUID) for a storage volume of the list of storage volumes that is unique to the storage volume, wherein the storage volume is in a storage device that is in a cloud system storing a plurality of storage devices, and wherein the storage target generates the GUUID without coordination with other storage targets; storing the GUUID in a packet header structure, wherein the packet header structure comprises forty bytes and includes a destination address field, a source address field, a type field, a version field, a flags field, an error field, a GUUID field of sixteen bytes, a class field of one byte, a reserved field of 3 bytes, and a tag field of four bytes; and  sending a request with the packet header structure to the storage target, wherein the GUUID is used to access the storage volume. (See rejection of claim 1.)
Claim 18 (Original). The computer-implemented method of claim 17, wherein 
the request is any one of a request to store data in the storage volume and a request to retrieve data from the storage volume. (See rejection of claim 2.)
Claim 19 (Original). The computer-implemented method of claim 17, wherein 
the storage initiator is coupled to the storage target, and wherein the storage target receives the request with the packet header structure, retrieves the GUUID, associates the GUUID to the storage volume, processes the request, and returns a response to the storage initiator using the packet header structure. (See rejection of claim 3.)
Claim 20 (Original). The computer-implemented method of claim 17, wherein 
the GUUID is generated by the storage target when the storage target creates the storage volume. (See rejection of claim 4.)
Claim 21 (Original). The computer-implemented method of claim 17, wherein 
the storage target sends the GUUID to cloud orchestration services, and wherein the cloud orchestration services stores the GUUID in a database. (See rejection of claim 5.)
Claim 22 (Original). The computer-implemented method of claim 17, further comprising: 
requesting the list of storage volumes from one of the storage target and cloud orchestration services wherein the cloud orchestration services retrieves the list of storage volumes from the database. (See rejection of claim 6.)
Claim 24 (Original). The computer-implemented method of claim 17, wherein 
the storage initiator, the storage target, the storage device, and a cloud management node that includes cloud orchestration services are in the cloud system.  (See rejection of claim 8.)
Cancelled: 7, 15, and 23.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Rejection under § 103:
Applicant states that the specification explains the use of (almost) unique identifiers of volumes as avoiding the overhead of coordinating the allocation of unique identifiers at a central point, which is accomplished by using a longer, 48 bit identifiers, which are less likely than shorter identifiers to suffer from collision with other almost unique identifiers.  Consistent with this, the claims recite a unique identifier field of sixteen bytes.  Based on the prior art found during search however, the claimed length of bits for a volume identifier is part of the Windows™ operating system inherited from DOS and is not non-obvious even though the length the identifier lowers the risk of collision.  See rejection of claim 1.  Note also that longer identifiers do not actually solve the problem of collision but rather make collision less likely and that no method of solving the problem of collision is actually claimed (.e.g. bloom filters and full compare of the identifier).  
The arguments do not appear to assert that any specific limitation is not taught in the prior art, rather that the modification of the header structure is improper because the change would not work with a system designed for the current header structure.  This argument is inconsistent with the standard for a change in the basic principles under which the reference was designed to operation.  As cited in the arguments the MPEP guidance discusses “substantial reconstruction and redesign of elements . . . as well as a change in the basic principles under which [the invention] was designed to operate”.  A mere increase in header size does not meet this criteria.  Applicant states that the other devices in the system would not be able to process the larger header size.  Using a different header size, even where the system is modified to process the proper header size would still not constitute “substantial redesign and reconstruction” or a “change in the basic principles under which the system was designed to operate.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
LARGE SCALE IMPLEMENTATION OF A PLURALITY OF OPEN CHANNEL SOLID STATE DRIVES
US 20180262567 A1
"In one embodiment, the abstracted memory structure 400 comprises one or more volumes 413. Each volume 413 has a unique identifier that is maintained by the metadata server 351 in a volume list 411. " paragraph 0044.
DIFFERENTIATING OPEN AND ABANDONED TRANSACTIONS IN A SHARED STORAGE ENVIRONMENT
US 20180011650 A1
"The set of identification information may be a list of unique identifiers that correspond to the volumes or other portions of data storage (e.g., storage domains, disk images, volumes, sectors, blocks). " paragraph 0045.
Apparatus and method for a proxy cache
US 20040054777 A1
"[0090] A value N in table 600 is computed based on some hash that is based on the address of the server 110 with the volume and/or other identifiers. The hash for each N value is unique and thus avoids the name collision problem that was mentioned above. Typically, a value N may be an 8 byte number and may have a value set based on the server name, volume name and file name (e.g., filer1/Vol0/file0). . . . [0103] A local volume name can have associated attributes or meta-data such as access restrictions, eligibility for storage or cachebility, security attributes, authentication, and authorization levels for proxy cache devices, as well as read-only or write-only attributes for servers. The attribute associated with the same data can be changed by accessing a mount point associated with another volume that shares the same data. Thus, particular attributes can be associated with a particular mount point or access point, which can be hashed to form a unique identifier. In an embodiment of the invention, the unique identifier is a hashing of a local volume name, file system ID, and server IP address by use of a suitable hashing algorithm such as MD5."








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139